DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 06/11/2020, in which, claim(s) 1-20 are pending. Claim(s) 1, 7 and 14 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 06/11/2020 are accepted by The Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2020/0314133 A1) in view of Hardy et al. (US 2020/0389525 A1).
Regarding Claims 1, 7, and 14, Singh discloses
receiving, at an authentication service of an enterprise network and from a user device, a request to access an application ([0022], “a mobile application requesting access to enterprise resources”, [0045], “receives requests from a client machine…provide the client 240 with access to an identified application”, [0115], “transmitting first user credentials to the sensitive content management system 650. The credentials may be authentication, login, and/or secondary credentials”); 
determining a user status associated with the request based on information received from at least an identity service engine ([0022], “perform a validation process that determines whether a mobile application requesting access to enterprise resources has accurately identified itself”, [0115], “transmitting first user credentials”); 
Singh does not explicitly teach but Hardy teaches
determining, based on the user status, whether the user device meets a set of security parameters for accessing the application to yield a determination ([0025], “authenticating the client device 106 using login information”, then [0029], “determine whether a client device 106 is in compliance with one or more compliance rules”, [0077], “check to see if a client device 106 has a been rooted or jailbroken”, i.e. determining if meets a set of security parameters); and 
determining, based on the determination, whether to grant or deny the request for accessing the application ([0032], “If a client devices 106 is not in compliance with the management service 115, the management service 115 can perform actions predefined by the administrators, such as denying access to enterprise data 157”, [0077], “when a client device 106 checks in with the management service 115, the management service 115 should check to see if a client device 106 has a been rooted or jailbroken and, if so, then the management service 115 should direct the agent application 133 to no longer provide access to enterprise data 157”).  
Singh and Hardy are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hardy with the disclosure of Singh. The motivation/suggestion would have been to define automations for client devices enrolled with a management service as well as dynamically determining information associated with devices affected by automations as the automations are being created (Hardy, [0007]).

Regarding Claims 2, 8 and 15, the combined teaching of Singh and Hardy teaches 
wherein the user status indicates a status of a user with an organization associated with the enterprise network (Hardy, [0001], “enterprises and other organizations”, [0041], “determine whether vulnerabilities exist on the client device 106 that do not satisfy policies” as the user status).

Regarding Claims 3, 9 and 16, the combined teaching of Singh and Hardy teaches 
wherein the set of security parameters include one or more of: the user device is mobile device management (MDM) registered; the user device is MDM compliant; the user device has an MDM encrypted disk; the user device is an MDM jailbroken device; and the user device is MDM pin locked (Hardy, [0001], “mobile device management (MDM) capabilities”, [0029], “determine whether a client device 106 is in compliance with one or more compliance rules”, [0077], “check to see if a client device 106 has a been rooted or jailbroken”).  

Regarding Claims 4, 10 and 17, the combined teaching of Singh and Hardy teaches 
wherein the request includes a valid login credential provided at the user device (Singh, [0022], “perform a validation process that determines whether a mobile application requesting access to enterprise resources has accurately identified itself”, [0115], “transmitting first user credentials to the sensitive content management system 650. The credentials may be authentication, login, and/or secondary credentials”)

Regarding Claims 5, 11 and 18, the combined teaching of Singh and Hardy teaches 
wherein the determination is that the user device does not meet the set of security parameters and the request is denied (Hardy, [0032], “If a client devices 106 is not in compliance with the management service 115, the management service 115 denying access to enterprise data 157”, [0077], “when a client device 106 checks in with the management service 115, the management service 115 should check to see if a client device 106 has a been rooted or jailbroken and, if so, then the management service 115 should direct the agent application 133 to no longer provide access to enterprise data 157”).  


Regarding Claims 6, 12 and 19, the combined teaching of Singh and Hardy teaches 
receiving information on a network policy associated with the user status, wherein the request is granted if the network policy allows access to the application for the user status and the determination indicates that the user device meets the set of security parameters (Hardy, [0021], “policies and other criteria for a client device 106 to remain in compliance with the management service”, [0029], “determine whether a client device 106 is in compliance with one or more compliance rules”, [0041], “the management service 115 communicates with the agent application 133 or other client application 136 executable on the client device 106 to determine whether vulnerabilities exist on the client device 106 that do not satisfy policies”, if satisfy, then [0043], “access enterprise data”).


Regarding Claims 13 and 20, the combined teaching of Singh and Hardy teaches 
wherein the device is an analytics engine of a network traffic monitoring system (Singh, [0071], “traffic from the mobile device 502 to the public Internet”, [0112], “continue monitoring the virtual session while maintaining the session with the more secure device”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497